DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
The Applicant argues that 
 “In particular, Sprague explains that to create a HUD in a wider field of view (FOV), larger sized displays are needed. Id. To address this problem, Sprague describes that HUD 2 and its second display region 410, which corresponds to the wide field of view, are designed to substantially cover the entire surface of the windshield 210. See Sprague, Figure 4. Therefore, modifying the arrangement of Sprague to achieve the configuration of claim 1 (i.e. "first and the second display section only partially overlap or are separated from one another, wherein a lower end of the second display section is situated below a lower end of the first display section") would require a substantial modification of the arrangement of Sprague in which the second display region 410 (i.e. the region that receives images in the wider field of view (FOV)) is necessarily reduced to accommodate for the requirement that the "first and the second display section only partially overlap or are separated from one another.”
However, the Examiner respectfully disagrees. Sprague explicitly discloses “In one or more embodiments, first display region 402 may be at least partially contained within second display region 410“ (Sprague: 0024). Therefore, the Examiner maintains the position that one of an ordinary skill in the art would be capable of arranging the display regions without requiring substantial modification of the arrangement of Sprague.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (PGPUB Document No. US 2009/0067057) in view of the Applicant’s admitted prior art (hereinafter referred to as “AAPA”) found in the published patent application (PGPUB Document No. US 2020/0126305).
Regarding claim 1, Sprague teaches a HUD system, comprising
At least one first HUD device (the collective components required for displaying the first display region 402 (HUD 1) (Sprague: 0024, FIG.4)), which is an AR-HUD device (“virtual display system 200 such as a head up display (HUD) and/or a virtual instrument panel in … any vehicle in which a head up display or similar virtual display may be desired” (Sprague: 0020)), with at least one first image source for displaying a first image (“images projected by display 212” (Sprague: 0024, FIG.4)) produced by means of at least one hologram in a first display section of a display region (first display region corresponding to region 402 (HUD 1) in FIG.4 of Sprague. The display projects light through an expander 100 (Sprague: 0020, FIG.2), wherein the expander may comprise various holographic elements (Sprague: 0015)) 
And at least one second HUD device (the collective components required for displaying the second display region 410 (HUD 2) (Sprague: 0024, FIG.4)) with at least one second image source for 
Wherein the display region is defined by a vehicle window which is a windshield (windshield 210 of a vehicles (Sprague: 0020, FIG.2))
Wherein a wedge device is introduced into the display region (AAPA discloses the use of wedge device in implementing holographic images (AAPA: 0043)), wherein the wedge device is a wedge film that is introduced into the second display section (AAPA discloses the use of wedge film in implementing holographic images (AAPA: 0010)).
Wherein the first and the second display section partially overlap or are separated from one another (“In one or more embodiments, first display region 402 may be at least partially contained within second display region 410” (Sprague: 0024)), wherein a lower end of the second display section is situated below a lower end of the first display section (the lower portion of the display region 410 is lower than the lower end of the display region 402 as shown in the highlighted portion in the screenshot below (Sprague: FIG.4).
[AltContent: textbox (This portion of display region 410 is lower than display region 420)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    504
    744
    media_image1.png
    Greyscale


AAPA discloses that DE102014224189 A1 hologram-based display can be combined with a display produced by means of geometric projection optics, and “EP 2 894 509 A1 describes multiple displays, namely a combination of a windshield field of vision display and a holographic projection display embedded in the windshield in the region of the base of a pane” (AAPA: 0004).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Sprague such as to combine holographic images and geometric projection optics as disclosed by AAPA, because this enables an added variety of ways of presenting different information to the user.

Regarding claim 4, the combined teachings as applied above teaches the HUD system according to claim 1, wherein the second image has at least one status display (“Display 212 may display vehicle operational information such as speed, RPMs, and so on, within first display region 402” (Sprague: 0024)).

Regarding claim 5, the combined teachings as applied above teaches the HUD system according to claim 1, wherein the first image includes at least one marking of an element of a vehicle environment, another road user, and/or a navigation instruction on a surface of the vehicle environment (“Display 412 may display other information useful for the driver or operator of the vehicle, such as … adaptive cruise control information, night vision information, collision avoidance information, lane departure detection and warning, parking assist information, and/or blind spot detection information, and so on” (Sprague: 0024)).

Regarding claim 6, the combined teachings as applied above teaches the HUD system according to claim 1, wherein the first image or an element of the first image can be produced at a first projection distance and the second image or an element of the second image can be produced at a second projection distance, wherein the first projection distance is greater than the second projection distance (“images in display region 402 being located at a different focal length than images in display region 410.” (Sprague: 0024)).
Regarding claim 7, the combined teachings as applied above teaches the HUD system according to claim 1, wherein an image can be produced at a projection distance at a greater distances as the first image or as an element of the first image, and/r an image can be produced at a projection distance at a shorter distance as the second image or as an element of the second image (see rejection above (claim 6) (Sprague: 0024)).
However, the combined teachings as applied above does not expressly teach the specific distance ranges as presently claimed (“at least 5 m as the first image or as an element of the first image, and/or an image can be produced at a projection distance of at most 4.5 m as the second image or as an element of the second image”).
As found in MPEP 716.02(d), 
“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” 
Therefore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
Therefore, the undisclosed, but inherent, distance of at which the images of Sprague are projected at corresponds to the limitations of claim 7 above.

Regarding claim 9, the combined teachings as applied above teaches the HUD system according to claim 1, wherein the first and second HUD devices are accommodated at least partially in a common structural unit and/or have at least one common component (“display 212 and display 412 may be contained within the same module, or alternatively may actually be a single module capable of providing images for two or more displays, although the scope of the claimed subject matter is not limited in this respect.” (Sprague: 0024)).

Regarding claim 10, the combined teachings as applied above teaches Vehicle, including an HUD system according to claim 1 (“HUD of a vehicle” (Sprague: 0014)).

Regarding claim 15, the combined teachings as applied above teaches the HUD system according to claim 4, wherein the at least one status display is for displaying a speed, a mileage, an engine speed, a temperature, and/or a fuel gauge (speedometer, fuel gage, mileage gage, engine temperature (Sprague: 0022)).

Regarding claim 16, the combined teachings as applied above teaches the HUD system according to claim 5, wherein the at least one marking relates to a lane boundary, a pedestrian, another vehicle, and/or a traffic lane (displayed information relating to lane departure detection (Sprague: 0024)).

Regarding claim 17, the combined teachings as applied above teaches the HUD system according to claim 7, wherein the image is produced at a projection distance that is greater for the first image or as an element of the first image, and/or the image is produced at a projection distance that is lesser for the second image or as an element of the second image (“provide a virtual image located on or near windshield 210, and/or at a closer distance to the driver than the virtual image displayed in first display region 402“ (Sprague: 0024)).


As found in MPEP 716.02(d), 
“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” 
Therefore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
Therefore, the undisclosed, but inherent, distance of at which the images of Sprague are projected at corresponds to the limitations of claim 17 above.

Regarding claim 19, the combined teachings as applied above teaches the HUD system according to claim 9, wherein the common structural unit is a common projector and the at least one common component is a common reflector and/or a common lens (Sprague teaches the displays 212 and 412 may be a single module capable of providing two or more displays (Sprague: 0024), wherein which requires the use of a common lens (expander) to reflect/project images on the windshield).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague in view of AAPA as applied to claim 19 above, and further in view of Ayoub et al. (PGPUB Document No. US 2020/0276793).
Regarding claim 20, the combined teachings as applied above does not expressly teach but Ayoub teaches the HUD system according to claim 19, wherein the common reflector is an aspherical 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the hologram generating means taught by Ayoub, because is merely one of the many well-known methods for generating holographic images. Further, the combined teachings yields predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616